Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154358(59)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  STEVEN ILIADES and JANE ILIADES,                                                                        Kurtis T. Wilder,
            Plaintiffs-Appellees,                                                                                     Justices
                                                                     SC: 154358
  v                                                                  COA: 324726
                                                                     Oakland CC: 12-129407-NP
  DIEFFENBACHER NORTH AMERICA, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a sur-reply
  brief is DENIED. The sur-reply brief submitted by defendant-appellant on June 19,
  2017, is not accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 23, 2017
                                                                               Clerk